NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10472
                                                     16-10473
                Plaintiff-Appellee,
                                                D.C. Nos. 2:16-cr-00523-NVW
 v.                                                       2:14-cr-00802-NVW

ALEJANDRO FLORES ROJAS, a.k.a.                  MEMORANDUM*
Alejandro Flores-Rojas, a.k.a. Alejandro
Rojas Flores,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      In these consolidated appeals, Alejandro Flores Rojas appeals his guilty-plea

conviction and 21-month sentence for reentry of a removed alien, in violation of 8

U.S.C. § 1326, and the revocation of supervised release and consecutive 11-month



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738

(1967), Flores Rojas’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Flores Rojas the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Flores Rojas waived his right to appeal his conviction, the revocation of

supervised release, and his sentences. Our independent review of the record

pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as

to the validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88

(9th Cir. 2009). We accordingly dismiss these appeals. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                          16-10472 & 16-10473